Case 3:20-cv-00292-JAG Document 31 Filed 04/01/21 Page 1 of 17 PagelD# 271

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
LOUIS RAY CHAPMAN,
Plaintiff,
v. Civil Action No. 3:20CV292
FRANCIS GILLUS JORDAN, ef al.,
Defendants.
MEMORANDUM OPINION
Louis Ray Chapman, a Virginia inmate proceeding pro se and in forma pauperis, filed this
42 U.S.C. § 1983 action.! On November 2, 2020, the Court directed Chapman to file a
particularized complaint within thirty (30) days of the date of entry thereof. After receiving an
extension of time, on January 11, 2021, Chapman filed a Particularized Complaint. (ECF No. 21.)
The matter is before the Court for evaluation pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A and
on several pending motions filed by Chapman.
I. PRELIMINARY MOTIONS
Accompanying his Particularized Complaint, Chapman filed yet another Motion for
Preliminary Injunction (ECF No. 24) and a Motion for Recusal (ECF No. 22) both of which will

be DENIED as discussed below.

 

' The statute provides, in pertinent part:

Every person who, under color of any statute . . . of any State . . . subjects,
or causes to be subjected, any citizen of the United States or other person within
the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws, shall be liable to the party injured in an action
atlaw....

42 U.S.C. § 1983.
Case 3:20-cv-00292-JAG Document 31 Filed 04/01/21 Page 2 of 17 PagelD# 272

In his Motion for Recusal, Chapman cites a variety of past rulings that he deems
unfavorable. These form the basis of his that the undersigned to recuse himself. The bar for
recusal is high, as “courts have only granted recusal motions in cases involving particularly
egregious conduct.” Belue v. Leventhal, 640 F.3d 567, 573 (4th Cir. 2011). Contrary to
Chapman’s complaint, “judicial rulings alone almost never constitute a valid basis for bias” or a
valid reason to demand recusal of a judge. Liteky v. United States, 510 U.S. 540, 555 (1994)
(citation omitted). Chapman has not demonstrated that the Court harbors any bias against
Chapman or shown any circumstance in which the impartiality of the undersigned might be
reasonably questioned. See 28 U.S.C. §§ 144,” 455.3 Accordingly, Chapman’s Motion for Recusal

(ECF No. 22) will be DENIED.

 

* The statute provides, in relevant part:

Whenever a party to a proceeding in a district court makes and files a timely
and sufficient affidavit that the judge before whom the matter is pending has a
personal bias or prejudice either against him or in favor of any adverse party, such
judge shall proceed no further therein, but another judge shall be assigned to hear
such proceeding.

The affidavit shall state the facts and the reasons for the belief that bias or

prejudice exists .... A party may file only one such affidavit in any case. It shall
be accompanied by a certificate of counsel of record stating that it is made in good
faith.

28 U.S.C. § 144.

3 The statute provides, in relevant part:

(a) Any justice, judge, or magistrate judge of the United States shall disqualify
himself in any proceeding in which his impartiality might reasonably be questioned.
(b) He shall also disqualify himself in the following circumstances:
(1) Where he has a personal bias or prejudice concerning a party, or personal
knowledge of disputed evidentiary facts concerning the proceeding ....

28 U.S.C. § 455.
Case 3:20-cv-00292-JAG Document 31 Filed 04/01/21 Page 3 of 17 PagelD# 273

In his second Motion for Preliminary Injunction, although Chapman briefly mentions his
underlying claims, Chapman truly asks the Court to force the institution to open the law library for
him and “ ‘DEMANDS’ Defendants use ‘SOCIAL DISTANCING’ and ‘OPEN’ the law library.”
(ECF No. 25, at 3.) Plaintiff's demands in the Motion for Preliminary Injunction are not related
to his claims in his Particularized Complaint.* Accordingly, the Motion for Preliminary Injunction
(ECF No. 24) will be DENIED.

II. PRELIMINARY REVIEW

Pursuant to the Prison Litigation Reform Act (“PLRA”) this Court must dismiss any action

filed by a prisoner if the Court determines the action (1) “is frivolous” or (2) “fails to state a claim

on which relief may be granted.” 28 U.S.C. § 1915(e)(2); see 28 U.S.C. § 1915A. The first

eee 399

standard includes claims based upon “‘an indisputably meritless legal theory,’” or claims in which
the “‘factual contentions are clearly baseless.’”” Clay v. Yates, 809 F. Supp. 417, 427 (E.D. Va.
1992) (quoting Neitzke v. Williams, 490 U.S. 319, 327 (1989)). The second standard is the familiar
standard for a motion to dismiss under Fed. R. Civ. P. 12(b)(6).

“A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint; importantly,
it does not resolve contests surrounding the facts, the merits of a claim, or the applicability of
defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992) (citing 5A
Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1356 (1990)). In
considering a motion to dismiss for failure to state a claim, a plaintiffs well-pleaded allegations

are taken as true and the complaint is viewed in the light most favorable to the plaintiff. Mylan

Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993); see also Martin, 980 F.2d at 952. This

 

4 Plaintiff clearly indicates in his Particularized Complaint, “[t]his is not about access to
the Court or the law library. This concerns Chapman being treated different than other prisoners.”
(ECF No. 21, at 3.) Plaintiffs claims also arise from a period of February 26, 2019 until January
2, 2020, well before the closure of the library due to COVID-19.

3
Case 3:20-cv-00292-JAG Document 31 Filed 04/01/21 Page 4 of 17 PagelD# 274

principle applies only to factual allegations, however, and “a court considering a motion to dismiss
can choose to begin by identifying pleadings that, because they are no more than conclusions, are
not entitled to the assumption of truth.” Ashcroft v. Igbal, 556 U.S. 662, 679 (2009).

The Federal Rules of Civil Procedure “require[] only ‘a short and plain statement of the
claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S.
544, 555 (2007) (second alteration in original) (citation omitted). Plaintiffs cannot satisfy this
standard with complaints containing only “labels and conclusions” or a “formulaic recitation of
the elements of a cause of action.” Jd. (citations omitted). Instead, a plaintiff must allege facts
sufficient “to raise a right to relief above the speculative level,” id. (citation omitted), stating a
claim that is “plausible on its face,” rather than merely “conceivable,” id. at 570. “A claim has
facial plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Jgbal, 556 U.S. at
678 (citing Bell Atl. Corp., 550 U.S. at 556). In order for a claim or complaint to survive dismissal
for failure to state a claim, therefore, the plaintiff must “allege facts sufficient to state all the
elements of [his or] her claim.” Bass v. E.. DuPont de Nemours & Co., 324 F.3d 761, 765 (4th
Cir. 2003) (citing Dickson v. Microsoft Corp., 309 F.3d 193, 213 (4th Cir. 2002); lodice v. United
States, 289 F.3d 270, 281 (4th Cir. 2002)). Lastly, while the Court liberally construes pro se
complaints, Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978), it does not act as the inmate’s
advocate, sua sponte developing statutory and constitutional claims the inmate failed to clearly
raise on the face of his complaint. See Brock v. Carroll, 107 F.3d 241, 243 (4th Cir. 1997) (Luttig,

J., concurring); Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).
Case 3:20-cv-00292-JAG Document 31 Filed 04/01/21 Page 5 of 17 PagelD# 275

Il. CHAPMAN’S ALLEGATIONS

In his Particularized Complaint, Chapman names the following parties as Defendants:
Francis Gillus Jordan, Assistant Law Librarian at Lawrenceville Correctional Center “(“LCC”);
Marc Finney, Law Librarian at LCC; J. Worsham, Education Director at LCC; and Global Experts
and Outsourcing, Inc. (“GEO Group”) the company that operates LCC. (ECF No. 21, at 1-2.)
Chapman’s allegations are rambling and somewhat difficult to discern. Chapman alleges as
follows, in relevant part:°

STATEMENT OF FACTS
1. This is not about access to the Court or law library.[°] This concerns

Chapman being treated different than other prisoners in a similar situation.
Deliberate indifference and fraud.

2. Francis Jordan, Mark Finney, and J. Worsham allowed multiple patrons and
inmate law clerks to use the law library and legal computers the same day
Chapman was scheduled but Chapman was denied or told closed.

3. Defendants allowed inmate law clerk Sam Harris to stop Chapman from
using legal computers on his scheduled days.

4. Francis Jordan committed fraud; practicing law without a license.

7. Chapman, inmate law clerks, and patrons all have a seven (7) digit state
identification number for the Virginia Department of Corrections and are
housed at Lawrenceville Correctional Center. All are in the same class.

8. February 26, 2019. Francis Jordan falsely claimed, “please be advised that
on Monday, February 25, 2019, Offender Chapman was scheduled for
computer #4 at 2:00 p.m. The offender who was using computer #4
previously was on a court deadline. The offender had priority. (please see
attachment) . . . Offender Chapman made a false statement when he stated
that the offender utilized the computer for both periods.” There was no
attachment. Donald Lee Hinton, offender, told Chapman that he did not

 

> The Court corrects the spelling, punctuation, and capitalization, and omits the emphasis
in the quotations from Chapman’s Particularized Complaint. The Court also omits the secondary
citations to various exhibits in Chapman’s Particularized Complaint.

6 Based on Chapman’s express statement, the Court will not construe Chapman to raise
such aclaim. This also seems to indicate that Chapman had adequate access to the law library.
5
Case 3:20-cv-00292-JAG Document 31 Filed 04/01/21 Page 6 of 17 PagelD# 276

have a deadline and used the computer both periods. Hinton will be a
witness. Chapman treated different. Denied legal computer time for Lexis
Nexis.

9. March 8, 2019. Francis Jordan falsely stated, “Wednesday, March 7, 2019,
Offender Chapman #1072559 entered at 7:45 a.m. at which time I (Mrs. F.
Jordan) advised him to take a seat and wait until the law library officially
opened.” This statement is false. 7:55 am. Chapman’s POD was called to
breakfast. 8:20 a.m. Chapman entered the law library and signed the log.
When Chapman arrived, inmate Sanford and another inmate were on the
legal computers. Sanford will be a witness. Inmates Hariston and
Rogopolus were sitting at a table sorting “Americans With Disabilities Act”
papers. They told Chapman they had been waiting since 8:00 a.m. for a
computer. Sam Harris, inmate law clerk, would not allow them on a
computer. Both will be witnesses. Chapman put his legal material on the
table and sat with them. Chapman did not speak to Jordan when he came
in and Jordan did not speak to him.

10. A few minutes later, Chapman went to Jordan, told her four (4) computers
were available, asked if he could use one. Sam Harris, inmate law clerk,
jumped up from his desk to tell Jordan he was waiting for other inmates.
Jordan, Finney, and Worsham did not allow Chapman on the computers as
they did Sanford and other inmates, treating Chapman different.

11. April 22, 2019, 12:30 p.m. Chapman showed Jordan [a] Memorandum
Order from April 17, 2019, directing him to file a particularized complaint
from the court. ... with a fourteen (14) day deadline. Jordan said it was not
a deadline and gave Chapman only three (3) days.

12. A few minutes later, Captain N.C. Edmonds came in [and] called Chapman
to the office. Chapman told Edmonds he had a fourteen (14) day deadline
and Jordan only have him three (3) days. Jordan said, “No you don’t have
a deadline.” Chapman showed Edmonds page 2 [of the Memorandum
Order] .. . . Edmonds asked Chapman, “When did he get the Order?”
Chapman told him today (April 22, 2019). Jordan said, “No you didn’t, it
came in the mail.” Chapman told Edmonds, Mr. Judkins, his counselor gave
it to him at 9:30 am. 42219. Chapman signed the log book. He could
check. Chapman told Edmonds the order is stated the 17th. Edmonds said,
“That’s five (5) days ago. You only have nine (9) left and two (2) are
weekend days and the law library is closed.” Later, Edmonds told
Chapman, Jordan wanted him locked up. Edmonds told Jordan, “the hasn’t
done anything.”

13. Inmates Hinton, Hariston, Rogopolus, Sanford, and Thacker get thirty (30)
days on deadlines. Chapman only got three (3). Defendants treat Chapman
different.
Case 3:20-cv-00292-JAG Document 31 Filed 04/01/21 Page 7 of 17 PagelD# 277

14. April 22, 2019, Edmonds told Chapman, “security does not close the law
library.”

15. April 25, 2019, J. Worsham, responding to request: “The LVCC law library
hours of operation is monitored and controlled by security. The law library
hours . . . are the direction of security ....

16. | December 23, 2019, Chapman’s scheduled law library day. Defendants told
him law library closed. Chapman asked why were inmate law clerks there
doing legal work? Finney said, “They have work to do.” Meaning
Chapman’s legal work is not as important. Treating Chapman different.

17. December 24, 2019, Chapman’s scheduled library day. Defendants lied to
Chapman saying, “security closed the law library. If security told them to
open, they would. Chapman got Edmonds from the dining hall. Edmonds
again told Chapman, “Security does not close the law library.”

18. Defendants told Edmonds, J. Worsham said, “If school closed law library
closed.” Totally different from what they told Chapman.

19. December 26, 2019, Defendants opened the law library for inmate Matthew
Thacker and another inmate with no school and no deadline. Thacker will
be a witness.

20. December 30, 2019, J. Worsham responding to request. “Effective
12/24/19 (after 11:00 a.m. count time), the law library will be open when
school is not in session. The library will be closed, however. The law
library will be available to those who have signed up with scheduled times.”

21. December 31, 2019, same day Chapman received J. Worsham’s response
of December 30, 2019. Chapman was scheduled for law library.
Defendants told Chapman, law library closed. But again, inmate law clerks
were there.

29, January 18, 2019, Memorandum Order from this Court. [The order
instructed Chapman to pay $400.]

30. January 23, 2019, Jordan referring to Memorandum Order stated, “Please
be advised that this isn’t a court deadline. This order is advising you that
you have (11) days to pay the filing fee or submit the attached in forma
pauperis.” Jordan is wrong. Chapman turned down for in forma pauperis
because he has too much money. Chapman asked the Court for
clarification. The Court was kind enough to send the Memorandum Order.

31. | Had Chapman followed Jordan’s unsolicited wrong legal advice and
submitted another in forma pauperis statement against the Court’s explicit
order, his civil rights action would have been dismissed.

7
Case 3:20-cv-00292-JAG Document 31 Filed 04/01/21 Page 8 of 17 PagelD# 278

32. There was no either/or in the Court’s Memorandum Order. There was,
Chapman must pay the $400 filing fee.

33. | Because Jordan denied Chapman any law library time to research filing
fees; it was fourteen (14) days late.

34. The record indicates Jordan’s operation of providing “legal advice” and
“services” are in the nature of practicing law. In the “practicing law”
without a license, Jordan elected to employ documents that guise her
operation with a cloak of legitimacy to people without legal training, who
are unable to distinguish between legitimate and illegitimate providers of
legal services.

The record indicates Jordan’s complete failure to disclose she has no legal
degree or training. Francis Jordan is guilty of practicing law without a
license.

(id. at 3-6, 8-9 (second and third omission in original.) The Court construes Chapman to raise the
following claims for relief:

Claim One: Defendants Jordan, Finney, and Worsham violated Chapman’s Fourteenth
Amendment right to equal protection’ when they: (a) “allowed multiple
inmate patrons and law clerks to use the law library . . . the same day
Chapman was scheduled” (id. at 7), but Chapman was not allowed to access
the library; and (b) other inmates were allowed “thirty (30) days on
deadlines. Chapman only got three (3).” (id. at 5.)

Claim Two: Defendant Jordan “committed fraud, practicing law without a license” (/d.
at 7-8.)®

 

7“No State shall... deprive any person of life, liberty, or property, without due process of
law; nor deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const.
amend. XIV, § 2.

’ Chapman also alleges that the conduct pertaining to the law library access violates his
“First Amendment right to petition the Government for a redress of grievance, Sixth Amendment
right to court, Eighth Amendment right understood to protect the individual and standard of
society.” (ECF No. 21, at 7.) Similarly, in Claim Two, Chapman states Jordan’s conduct violates
his “First, Sixth, Eighth and Fourteenth Amendment.” (/d. at 9.) Chapman later provides a brief
recitation of the law for each of these amendments. (/d. at 9-10.) Beside these blanket string
citations, Chapman wholly fails to provide how the alleged conduct implicates any of these rights,
and the Court will not construct claims for him from sentence fragments. “Where the context...
makes clear a litigant’s essential grievance, the complainant’s additional invocation of general
legal principles need not detour the district court from resolving that which the litigant himself has
shown to be his real concern.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

8
Case 3:20-cv-00292-JAG Document 31 Filed 04/01/21 Page 9 of 17 PagelD# 279

IV. ANALYSIS

It is both unnecessary and inappropriate to engage in an extended discussion of Chapman’s
theories for relief because it is evident from the tone of his Particularized Complaint that his intent
in bringing this action is to harass the Defendants and not to litigate a true constitutional
deprivation. See Cochran v. Morris, 73 F.3d 1310, 1315 (4th Cir. 1996) (emphasizing that
“abbreviated treatment” is consistent with Congress’s vision for the disposition of frivolous or
“insubstantial claims” (citing Neitzke v. Williams, 490 U.S. 319, 324 (1989)). For the reasons
stated below, Chapman’s Particularized Complaint will be DISMISSED for failure to state a claim
upon which relief may be granted and as frivolous and malicious.

A. GEO Group

In order to state a viable claim under 42 U.S.C. § 1983, a plaintiff must allege that a person
acting under color of state law deprived him or her of a constitutional right or of a right conferred
by a law of the United States. See Dowe v. Total Action Against Poverty in Roanoke Valley, 145
F.3d 653, 658 (4th Cir. 1998). A private corporation cannot be held liable “for torts committed by
[its employees] when such liability is predicated upon a theory of respondeat superior.” Austin v.
Paramount Parks, Inc., 195 F.3d 715, 728 (4th Cir. 1999) (citations omitted). Instead, “‘a private
corporation is liable under § 1983 only when an official policy or custom of the Corporation causes
the alleged deprivation of federal rights.” /d. (citations omitted). Moreover, “[w]here a complaint
alleges no specific act or conduct on the part of the defendant and the complaint is silent as to the
defendant except for his name appearing in the caption, the complaint is properly dismissed, even
under the liberal construction to be given pro se complaints.” Potter v. Clark, 497 F.2d 1206, 1207
(7th Cir. 1974) (citing U.S. ex rel. Brzozowski v. Randall, 281 F. Supp. 306, 312 (E.D. Pa. 1968)).

At most, Chapman indicates that he is “suing GEO” and states: “state prisoners may sue
private corporations under section 1983.” (ECF No. 21, at 10 (citation omitted).) This statement

9
Case 3:20-cv-00292-JAG Document 31 Filed 04/01/21 Page 10 of 17 PagelD# 280

is wholly insufficient to state a claim for relief against the GEO Group. Accordingly, the GEO
Group, and any claim against it, is DISMISSED.

B. Claim Two

In Claim Two, Chapman contends that Defendant Jordan “committed fraud, practicing law
without a license.” (/d. at 7-8.) Chapman faults Defendant Jordan for allegedly providing
incorrect information to Chapman after she read a Memorandum Order from the Court directing
him to pay the filing fee. As a preliminary matter, Chapman fails to identify how this conduct
would implicate a federal law or a constitutional right. For this reason alone, Claim Two may be
dismissed. Additionally, on its face, this claim is entirely frivolous, malicious, and fails to state a
claim for relief. Merely describing the contents of a Memorandum Order cannot be interpreted as
providing legal advice or fraud. As discussed below in Part V, it is evident that this claim was
brought by Chapman with an intent to harass the librarian because the library is not managed to
his liking. Accordingly, Claim Two will be DISMISSED as frivolous, malicious, and for failure
to state a claim for relief.?

Cc. Claim One

The Equal Protection Clause of the Fourteenth Amendment commands that similarly

situated persons be treated alike. See City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439

 

° Even if Chapman had alleged a valid claim that Defendant Jordan had engaged in the
unauthorized practice of law, which he clearly has not, this would not be a claim Chapman may
bring in this Court. Under Virginia law, “‘[a]ny person who practices law without being authorized
or licensed shall be guilty of a Class I misdemeanor.” Va. Code. Ann. § 54.1-390 (West 2021).
Contrary to Chapman’s suggestion, “[t]he Court cannot initiate criminal or regulatory
investigations of any defendant. Rather, authority to initiate criminal complaints rests exclusively
with state and federal prosecutors.” Barron v. Katz, No. 6:17-CV-195-KKC, 2017 WL 3431397,
at *1 (E.D. Ky. Aug. 9, 2017) (citing Sahagian v. Dickey, 646 F. Supp. 1502, 1506 (W.D. Wis.
1986)). Furthermore, Chapman as “a private citizen lacks a judicially cognizable interest in the
[criminal] prosecution or nonprosecution of another.” Linda R.S. v. Richard D., 410 U.S. 614, 619
(1973); see Lopez v. Robinson, 914 F.2d 486, 494 (4th Cir. 1990) (“No citizen has an enforceable
right to institute a criminal prosecution.”).

10
Case 3:20-cv-00292-JAG Document 31 Filed 04/01/21 Page 11 of 17 PagelD# 281

(1985) (citing Plyler v. Doe, 457 U.S. 202, 216 (1982)). In order to state an equal protection claim,
Chapman must allege facts indicating that: (1) he and a comparator inmate were treated differently
and were similarly situated; and (2) the different treatment was the result of intentional or
purposeful discrimination. See Veney v. Wyche, 293 F.3d 726, 730 (4th Cir. 2002) (citation
omitted). However, the Equal Protection Clause does not require “things which are different in
fact or opinion to be treated in law as though they were the same.” Moss v. Clark, 886 F.2d 686,
691 (4th Cir. 1989) (quoting Plyler, 457 U.S. at 216). Instead, “the class to which [an inmate]
belongs consists of the persons confined as he was confined, subject to the same conditions to
which he was subject.” /d. (alteration in original) (citation omitted)

In Claim One (a), Chapman contends that Defendants Jordan, Finney, and Worsham
“allowed multiple inmate patrons and law clerks to use the law library . . . the same day Chapman
was scheduled,” but that Chapman was not allowed to access the library, violating his right to
equal protection. (ECF No. 21, at 3-6.) Chapman identifies several inmates in his Particularized
Complaint whom he contends are similarly situated to himself. First, it is evident that several of
these inmates, including Inmates Hariston and Rogopolus, were also not allowed to use computers
on April 22, 2019. (See id. at 4.) Therefore, these inmates were not treated differently from
Chapman. Moreover, Chapman complains that inmate law clerks were permitted to use the law
library on a day that the library was closed, and Chapman was not. Chapman fails to allege facts
indicating that he and the inmate law clerks were similarly situated because the inmate law clerks
were employees of the law library, not mere users, like Chapman. Moss, 886 F.2d at 691. From
Chapman’s allegations, it appears that three inmates may possibly be similarly situated to
Chapman and were treated differently from him on three occasions. Chapman identifies these

comparators as Donald Hinton, an inmate named Sanford, and an inmate named Matthew Thacker.

1]
Case 3:20-cv-00292-JAG Document 31 Filed 04/01/21 Page 12 of 17 PagelD# 282

With respect to Hinton, Chapman states that on February 25, 2019, he was scheduled to
use the computer at 2:00 p.m., but he was not allowed to use computer #4 because the offender
currently on computer #4 “had priority.” (ECF No. 21, at 4.) Chapman then states that: “Donald
Lee Hinton, offender, told Chapman that he did not have a deadline and used the computer both
periods. Hinton will be a witness. Chapman treated different. Denied legal computer time for
Lexis Nexis.” (/d.) Although an inference could be drawn, Chapman never claims that Hinton
was the inmate on the computer that Chapman was scheduled to use. Nevertheless, for the sake
of this opinion, the Court assumes that Hinton was similarly situated and treated differently than
Chapman.

With respect to the inmate named Sanford, Chapman alleges that:

March 8, 2019. Francis Jordan falsely stated, “Wednesday, March 7, 2019,

Offender Chapman #1072559 entered at 7:45 a.m. at which time I (Mrs. F. Jordan)

advised him to take a seat and wait until the law library officially opened.” This

statement is false. 7:55 a.m. Chapman’s POD was called to breakfast. 8:20 a.m.

Chapman entered the law library and signed the log. When Chapman arrived,

inmate Sanford and another inmate were on the legal computers. Sanford will be a

witness.

A few minutes later, Chapman went to Jordan, told her four (4) computers were

available, asked if he could use one. Sam Harris, inmate law clerk, jumped up from

his desk to tell Jordan, he was waiting for other inmates. Jordan, Finney, and

Worsham did not allow Chapman on the computers as they did Sanford and other

inmates, treating Chapman different.

(/d. (paragraph numbers omitted).) Chapman fails to indicate whether he and Sanford were
similarly situated beyond the fact that they were both inmates who wanted to use the library at that
time. It is unclear whether either Chapman or Sanford were scheduled to use the library that day,
or if either had legal deadlines. On the facts alleged, Chapman fails to show that Sanford was
similarly situated and treated differently.

With respect to Matthew Thacker, Chapman states, in sum, that on December 26, 2019,

“Defendants opened the law library for inmate Thacker .. . with no school and no deadline.” (ECF

12
Case 3:20-cv-00292-JAG Document 31 Filed 04/01/21 Page 13 of 17 PagelD# 283

No. 21, at 6.) However, it is unclear if Chapman was scheduled for the library that day or if he
requested to use that library that day and was denied access. Thus, on these vague allegations,
Chapman fails to allege facts that would indicate that he and Thacker were similarly situated and
treated differently.

Even if the Court were to construe Chapman to have identified an appropriate comparator
inmate in Hinton, Sanford, or Thacker, Chapman fails to allege facts plausibly suggesting that any
different treatment on these two occasions was the result of intentional or purposeful
discrimination. At most, Chapman simply repeats that the Defendants treated him differently.'°
This is insufficient to make the threshold showing for an equal protection claim. See Iqbal, 556
U.S. at 680 (explaining that “bare assertions” that “amount to nothing more than a ‘formulaic
recitation of the elements’ of a constitutional discrimination claim” do not state a claim for relief
(citations omitted)); see also Snowden v. Hughes, 321 U.S. 1, 8 (1944) (explaining that “a
discriminatory purpose is not to be presumed, there must be a showing of ‘clear and intentional

399

discrimination’” (citations omitted)).!! Rather, Chapman’s allegations are nothing more than
“naked assertion[s] devoid of further factual development.” See Jgbail, 556 U.S. at 678 (internal

quotation marks omitted) (citation omitted) (explaining that “an unadorned, the defendant-

 

'0 Tt is also apparent from Chapman’s Particularized Complaint that, on the day that Sanford
was using the computer and Chapman wanted to use an empty computer, other inmates were
scheduled to use the computer at that time because Chapman contends that the inmate law clerk
told Jordan “he was waiting for other inmates.” (See ECF No. 21, at 5.) Thus, Chapman’s own
allegations indicate that his inability to use a computer at that time was not the result of intentional
discrimination.

'l Although the Supreme Court and the United States Court of Appeals for the Fourth
Circuit have recognized a “class of one” Equal Protection claim, Chapman’s allegations are
insufficient here to make out such a claim. King v. Rubenstein, 825 F.3d 206, 220 (4th Cir. 2016).
To state a “class of one” equal protection claim, a plaintiff must “allege[] that [he] has been
intentionally treated differently from others similarly situated and that there is no rational basis for
the difference in treatment.” Willis v. Town of Marshall, N.C., 426 F.3d 251, 263 (2005) (citation
omitted). Chapman fails to allege facts here indicating that he was “arbitrar[ily] singl[ed]-out” by
Defendants. See id.

13
Case 3:20-cv-00292-JAG Document 31 Filed 04/01/21 Page 14 of 17 PagelD# 284

unlawfully-harmed-me accusation” will not suffice to state a claim). Moreover, as discussed
below, this action is malicious in its current form. Accordingly, Claim One (a) will be
DISMISSED WITHOUT PREJUDICE.

Claim One (b) is even more vague and unsubstantiated. In Claim One (b), Chapman
contends that Defendants Jordan, Finney, and Worsham violated Chapman’s Fourteenth
Amendment right to equal protection because other inmates were allowed “thirty (30) days on
deadlines. Chapman only got three (3).” (ECF No. 21, at 5.) The sum of Chapman’s allegations
with respect to this claim are: “Inmates Hinton, Hariston, Rogopolus, Sanford, and Thacker get
thirty (30) days on deadlines. Chapman only got three (3). Defendants treat Chapman different.”
(id.) Chapman fails to allege facts indicating that he and these inmates were similarly situated or
that any differential treatment was the result of intentional or purposeful discrimination. Rather,
it is apparent from Chapman’s allegations that the “deadlines” that Chapman refers to are those
deadlines set by the Court. Each deadline would be set according to the Court’s order. With
respect to the Memorandum Order Chapman references in this claim, it provided Chapman with
fourteen days to file a particularized complaint. (ECF No. 21, at 5.) Therefore, Chapman would
not need “thirty (30) days” on this deadline. Thus, he cannot show that these inmates are similarly
situated to him on these vague factual allegations, and he fails to make the threshold showing for
an equal protection claim. Accordingly, Claim One (b) will be DISMISSED WITHOUT
PREJUDICE.

V. THE ACTION IS MALICIOUS

Congress recognized that a litigant “whose filing fees are assumed by the public, unlike a
paying litigant lacks an economic incentive to refrain from filing frivolous, malicious or repetitive
lawsuits.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).

It is quite clear that Congress, while intending to extend to poor and

meritorious suitors the privilege of having their wrongs redressed without the
14
Case 3:20-cv-00292-JAG Document 31 Filed 04/01/21 Page 15 of 17 PagelD# 285

ordinary burdens of litigation, at the same time intended to safeguard members of

the public against an abuse of the privilege by evil-minded persons who might avail

themselves of the shield of immunity from costs for the purpose of harassing those

with whom they were not in accord, by subjecting them to vexatious and frivolous

legal proceedings.
O’Connell v. Mason, 132 F. 245, 247 (1st Cir. 1904). Thus, the courts are charged with dismissing
an action proceeding in forma pauperis at any time during the course of the litigation that it
becomes clear that the action is frivolous or malicious. 28 U.S.C. §§ 1915A, 1915(e)(2); see also
White v. Gregory, | F.3d 267, 269 (4th Cir. 1993). This Court has observed:

A litigant may be deemed to act maliciously if his actions [i]mport a wish

to vex, annoy, or injure another, or an intent to do a wrongful act, and may consist

in direct intention to injure, or in reckless disregard of another’s rights. Therefore,

the court must assess the character of the allegations insofar as they indicate a

motive on the part of the plaintiff to merely harass or vex the defendants rather than

to seek redress for a legitimate legal claim.
Cain v. Virginia, 982 F. Supp. 1132, 1136 (E.D. Va. 1997) (alteration in original) (quotation marks
and citations omitted). Further, “[t]he courts have long recognized that inmate complaints against
state officials are a particularly fertile arena for frivolous and malicious litigation.” Jd (citing
Daye v. Bounds, 509 F.2d 66, 68 (4th Cir. 1975)). This is true, in part, because incarcerated
litigants “possess both time and dissatisfactions in abundance.” Cochran v. Morris, 73 F.3d 1310,
1316 (4th Cir. 1996). In ascertaining whether a particular action is malicious, the Court’s review
is not limited to the current complaint but is guided by the plaintiff's past litigious conduct and the
tone of his or her current allegations. See id. at 1310, 1316-17. Thus, the Court may draw on its
previous experience in evaluating the character of the present Particularized Complaint.

Pursuant to these governing principles, the Court finds that Chapman fails to bring this
action in good faith to vindicate his legal rights, but instead brings it maliciously, to harass the law

librarians and educators whom he interacts with frequently because he is a particularly litigious

inmate. Chapman has clearly managed to litigate his actions in this Court and had access to the

15
Case 3:20-cv-00292-JAG Document 31 Filed 04/01/21 Page 16 of 17 PagelD# 286

library during the time period leading to the allegations in the Particularized Complaint.!*
Moreover, the manner in which Chapman has pled his claims resounds with indignation. Chapman
essentially points a finger at Defendants and calls them liars because he is aggrieved with law
library policies and closures. The Particularized Complaint sounds more in an intent to harass
Defendants for not operating the library in the manner that Chapman prefers than in an intent to
litigate an equal protection claim. Accordingly, the Court also dismisses this action as malicious.
See Cain, 982 F. Supp. at 1136-38 (citations omitted) (observing that where “the tone of Plaintiff's
allegations indicates that he is bringing his suit merely to satisfy his desire for vengeance against
the Defendants and not to rectify any wrong done to him, then the suit is a MALICIOUS one”
(quoting Spencer v. Rhodes, 656 F. Supp. 458, 363-64 (E.D.N.C. Mar. 19, 1987))).°
V. CONCLUSION

Accordingly, any claim against the GEO Group will be DISMISSED. Claim Two will
DISMISSED for failure to state a claim for relief and as frivolous and malicious. Claims One (a)
and (b) will be DISMISSED WITHOUT PREJUDICE. The action will be DISMISSED as
malicious. The Clerk will be directed to note the disposition of the action for the purposes of 28

U.S.C. § 1915(g).

 

12 Indeed, as Chapman is quick to reference (see ECF No. 21, at 2-3), this case stems from
an improper attempt to amend in yet another case that Chapman has been litigating since 2018.
See Chapman v. Smith, No. 3:18CV597 (E.D. Va.) In that case, Chapman alleged many frivolous
claims of perceived injustice relating to the law library. For example, Chapman complained that
the institution law library was biased against him as a white male because shelves in the library
identified books by black and Latino authors, because the library would not hire him as a law clerk,
and because the law library had Martin Luther King, Jr. Day on the law library calendar. See
Chapman v. Smith, No. 3:18CV597, 2021 WL 816910, at *5-8 (E.D. Va. Mar. 3, 2021).

'3 Chapman has filed at least four civil rights actions in this Court over the course of several
years, all of which exude a sense of ire and wrath towards the staff at LCC. At least one has been
dismissed for failure to state claim because his allegations were untimely. Chapman v. Bullock,
No. 3:14CV463, 2016 WL 543165, at *6 (E.D. Va. Feb. 9, 2016).

16
Case 3:20-cv-00292-JAG Document 31 Filed 04/01/21 Page 17 of 17 PagelD# 287

An appropriate Order will accompany this Memorandum Opinion.

 

Isf (Whe

k John A. Gibney, Jr. /  ”
Date: | 2021 United States District Judge
Richmond, /Virginia

 

 

 

17
